

EXHIBIT 10.1




AMENDMENT NUMBER SIX
TO THE
REGIONS FINANCIAL CORPORATION
SUPPLEMENTAL 401(k) PLAN
Amended and Restated Effective as of April 1, 2008
And Executed December 30, 2008 (the “Plan”)




Regions Financial Corporation hereby amends the Plan effective January 1, 2013,
as follows:


1. Section 3.1 is amended by adding the following subsection (e) to the end
thereof.


(e)
Additional Participants as of January 1, 2013. Effective January 1, 2013, an
Employee who is not otherwise eligible under subsections (a) through (d) above
shall be eligible to participate for the following purposes provided the
Employee satisfies the following conditions. An Employee is eligible under this
subsection as of the first day of a Plan Year if the Employee has Compensation
for the prior Plan Year in excess of the dollar limitation in Code Section
401(a)(17), and the employer contribution credited under Section 4.3(b)(iii)
hereof (based on Compensation in the prior Plan Year) is not less than $100. An
Employee who is eligible under this subsection shall immediately participate
with respect to the employer contribution credited under Section 4.3(b)(iii)
hereof, and with respect to the right to execute a supplemental bonus reduction
agreement under Section 4.1(a). An Employee who is eligible under this
subsection for any Plan Year shall continue to be eligible to participate in
subsequent Plan Years, and with respect to each such subsequent Plan Year, shall
be eligible (i) to execute a supplemental salary reduction agreement under
Section 4.1(a) before the first day of such subsequent Plan Year, (ii) to be
credited with matching contributions under Section 4.2, and (iii) to be credited
with employer contributions under Section 4.3(b)(i) and (ii).



2. All other terms, provisions and conditions of the Plan not herein amended
shall remain in full force and effect.


    



